

115 HRES 874 IH: Honoring Daniel Joseph “Rusty” Staub for excellence in his career as a professional baseball player and for his entrepreneurship, humanitarian work, and philanthropy, and for other purposes.
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 874IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mr. King of New York (for himself, Mr. Donovan, Mr. Suozzi, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring Daniel Joseph Rusty Staub for excellence in his career as a professional baseball player and for his entrepreneurship,
			 humanitarian work, and philanthropy, and for other purposes.
	
 Whereas, on April 1, 1944, Daniel Joseph Rusty Staub was born in New Orleans, Louisiana; Whereas, in 1961, Daniel Joseph Rusty Staub was signed to a contract with the Houston Colt .45s and began his career in the Class B Carolina League in 1962 with the Durham Bulls in Durham, North Carolina;
 Whereas, on April 9, 1963, Daniel Joseph Rusty Staub made his major league debut for the Houston Colt .45s; Whereas, on July 11, 1967, Daniel Joseph Rusty Staub played in his first All-Star Game;
 Whereas, on June 9, 1968, Daniel Joseph Rusty Staub honored the life of Senator Robert Kennedy by refusing to play on the day of national mourning;
 Whereas, on April 15, 1972, Daniel Joseph Rusty Staub debuted with the New York Mets; Whereas, on October 1, 1973, Daniel Joseph Rusty Staub led the New York Mets to victory over the Chicago Cubs and clinched the National League East title;
 Whereas, in the 1975 season, Daniel Joseph Rusty Staub became the first New York Met to drive in over 100 runs in a season; Whereas, on June 26, 1983, Daniel Joseph Rusty Staub tied the major league record with his eighth consecutive pinch hit in one season;
 Whereas, on September 25, 1984, Daniel Joseph Rusty Staub became 1 of 4 players to hit a home run in the majors both as a teenager and after turning 40;
 Whereas Daniel Joseph Rusty Staub ended his career as the only major league player to collect 500 hits with 4 different teams; Whereas, in 1993, Daniel Joseph Rusty Staub’s number 10 was retired by the Montreal Expos;
 Whereas, in 2004, Daniel Joseph Rusty Staub was awarded an honorary Doctorate of Humane Letters degree from Niagara University; Whereas, in 2006, Daniel Joseph Rusty Staub was inducted into the Texas Sports Hall of Fame;
 Whereas, in 2012, Daniel Joseph Rusty Staub was inducted into the Canadian Baseball Hall of Fame; Whereas, on July 13, 1986, Daniel Joseph Rusty Staub was inducted into the New York Mets Hall of Fame;
 Whereas, on March 29, 2018, Daniel Joseph Rusty Staub passed away at the age of 73; Whereas, on April 4, 1986, Daniel Joseph Rusty Staub established the Rusty Staub Foundation with a mission of benefiting youth and fighting hunger;
 Whereas, in 1985, Daniel Joseph Rusty Staub established the New York Police and Fire Widow and Children’s Benefit Fund, which distributed over $11 million in the first 15 years of existence;
 Whereas after the attacks of September 11, 2001, the New York Police and Fire Widow and Children’s Benefit Fund distributed over $112 million in contributions;
 Whereas, in the last decade, the Rusty Staub Foundation, in conjunction with Catholic Charities, served 9,043,741 meals to the hungry at food pantries throughout New York;
 Whereas the Rusty Staub Foundation helped Catholic Charities ensure that those in need of a meal receive guidance from professional case managers for needs that extend beyond hunger; and
 Whereas Daniel Joseph Rusty Staub was a beloved figure in the State of New York for his entrenched identity in the State as a player for the New York Mets, resident of Manhattan, and philanthropist throughout the State of New York: Now, therefore, be it
	
 That the House of Representatives— (1)honors Daniel Joseph Rusty Staub for excellence in his career as a professional baseball player and for his entrepreneurship, humanitarian work, and philanthropy;
 (2)expresses deep appreciation for his example as a role model to children and baseball fans alike; and
 (3)extends its deepest condolences to Daniel Joseph Rusty Staub’s family and friends, baseball fans, and his many other admirers in the United States. 